DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 13 July 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3, 6-9, 16 and 17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kikuchi et al. (U.S. Pub. 2002/0048912).
Claim 1:  Kikuchi et al. discloses a semiconductor device, comprising:

a first doped region (5; Fig. 4, paragraph 29) disposed in the substrate (1) and doped with a second doping polarity (n-type; paragraph 29) opposite to the first doping polarity (p-type);
a second doped region (left region of 1 under element 7B; Fig. 4, paragraph 28) disposed outside and adjacent the first doped region (5), the second doped region (left region of 1 under element 7B) being doped with the first doping polarity (p-type; paragraph 28);
a third doped region (6; Fig. 4, paragraph 29) disposed completely within the first doped region (5) and spaced apart from the second doped region (left region of 1 under element 7B), the third doped region (6) being doped with the second doping polarity (n-type; paragraph 29), wherein a doping concentration of the third doping region (6) is greater than a doping concentration of the first doping region (5) (paragraph 29);
a first isolation structure (7A; Fig. 4, paragraph 28) disposed over the third doped region (6) and spaced apart from the first doped region (5);
a heavily doped region (11; Fig. 4, paragraph 29) disposed completely in the third doped region (6), the heavily doped region (11) being doped with the second doping polarity (n-type; paragraph 29), wherein a doping concentration of the heavily doped region (11) is greater than the doping concentration of the third doped region (6);
a second isolation structure (7B on the right; Fig. 4, paragraph 37) disposed over the first doped region (5); and 

Claim 3:  Kikuchi et al. discloses the semiconductor device of claim 1, wherein the first doping polarity (p-type) is p-type and the second doping polarity (n-type) is n-type (paragraphs 28 and 29).
Claim 6:  Kikuchi et al. discloses the semiconductor device of claim 1, further comprising a resistor (9; Fig. 4, paragraph 37) disposed over the first isolation structure (7A).
Claim 7:  Kikuchi et al. discloses the semiconductor device of claim 6, wherein the resistor (9) comprises an elongated square shape (Fig. 4).
Claim 8:  Kikuchi et al. discloses the semiconductor device of claim 7, wherein the resistor (9) is electrically coupled to the contact (source-drain electrode) (through the channel of the transistor).
Claim 9:  Kikuchi et al. discloses the semiconductor device of claim 1, further comprising a buried doped well (right portion of 6 below right 7B) disposed in the first doped region (5) and below the second isolation structure (7B on the right) (Fig. 4).
Claim 16:  Kikuchi et al. discloses a semiconductor device, comprising: 
a first n-type doped region (5; Fig. 4, paragraph 29);
a p-type doped region (left region of 1 under element 7B; Fig. 4, paragraph 28) disposed outside and adjacent the first n-type doped region (5); 

a first isolation structure (7A; Fig. 4, paragraph 28) disposed over the second n-type doped region (6) and spaced apart from the first n-type doped region (5);
a second isolation structure (7B on the right; Fig. 4, paragraph 37) disposed over the first n-type doped region (5); 
a heavily doped region (11; Fig. 4, paragraph 29) disposed in the second n-type doped region (6) and between the first isolation structure (7A) and the second isolation structure (7B on the right), and
a contact (source-drain electrode; paragraph 39) disposed on the heavily doped region (11),
wherein a doping concentration of the second n-type doped region (6) is greater than a doping concentration of the first n-type doped region (5) (paragraph 29),
wherein a doping concentration of the heavily doped region (11) is greater than the doping concentration of the second n-type doped region (6) (paragraph 29).
Claim 17:  Kikuchi et al. discloses the semiconductor device of claim 16, further comprising: a resistor (9; Fig. 4, paragraph 37) disposed over the first isolation structure (7A).

Allowable Subject Matter
Claims 10-15 are allowable over the prior art of record.
The prior art of record, either singularly or in combination, does not suggest a first isolation structure disposed directly over a first doped region; a resistor disposed directly over both first isolation structure and the first doped region; a first high voltage junction termination (HVJT) device comprising: a first heavily doped region disposed completely in the first doped region, a first contact disposed on the first heavily doped region, a first field plate disposed over a second doped region, and a second isolation structure disposed between the first contact and the first field plate, the second isolation structure being disposed over a third doped region; and a second high voltage junction termination (HVJT) device comprising: a second heavily doped region disposed completely in the first doped region, a second field plate disposed over the second doped region, and a third isolation structure disposed between the second heavily doped region and the second field plate, the third isolation structure being disposed over the third doped region, wherein the first isolation structure is disposed between the first HVJT device and the second HVJT device, as required by claim 10.  Claims 11-15, which depend either directly or indirectly from independent claim 10, are allowable for the same reason.
Claims 2, 4, 5 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, either singularly or in combination, does not suggest, in combination with the other claim limitations, a field plate disposed on the second isolation structure, as required by claim 2.

The prior art of record, either singularly or in combination, does not suggest, in combination with the other claim limitations, a first field plate deposed over the p-type region; and a second field plate disposed over the second isolation structure, wherein the second isolation structure is disposed between the contact and the first field plate, as required by claim 18.  Claims 19 and 20, which depend either directly or indirectly from claim 18, are allowable for the same reason

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 6-9, 16 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815